USCA11 Case: 20-12571     Date Filed: 06/24/2021   Page: 1 of 15



                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-12571
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 1:18-cv-04381-ELR


ZELDA WARE,

                                                             Plaintiff-Appellant,

                                    versus

CITY OF ATLANTA,
CHRISTOPHER FALL, individually and in his official capacity,

                                                           Defendant-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                                (June 24, 2021)

Before JORDAN, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-12571          Date Filed: 06/24/2021       Page: 2 of 15



       Zelda Ware appeals the district court’s grant of summary judgment in favor

of the City of Atlanta and Atlanta Police Officer Christopher Fall, in his individual

capacity, on her 42 U.S.C. § 1983 complaint alleging violations of her Fourth

Amendment rights and a related state law claim. 1 She argues that the district erred

in granting summary judgment on her claims that Officer Fall (1) unlawfully

entered and searched her home without a warrant and without her consent, and

(2) unlawfully arrested her without probable cause and used excessive force. She

also argues that there was a genuine issue of fact as to whether Officer Fall acted

with actual malice for purposes of her state law claim for vicarious liability against

the City of Atlanta. After careful review, we affirm.

                                    I.       Background

       Ware filed a pro se civil complaint in the state court of Fulton County

against the City of Atlanta and Officer Fall, in his individual and official capacity,

raising various claims related to Officer Fall’s actions at her home in August 2016.

Specifically, she alleged that Officer Fall went to her home at the request of an

employee with the Georgia Department of Family and Children Services

(“DFACS”) in order to locate a child. Ware asserted that Officer Fall “barged”

into her home and began searching her home without her permission. And when



       1
         Ware was represented by counsel in the district court proceeding, but she is proceeding
pro se on appeal.
                                                2
           USCA11 Case: 20-12571           Date Filed: 06/24/2021        Page: 3 of 15



Ware told Officer Fall that the child was not there and was with Ware’s daughter,

Officer Fall threatened to arrest her unless she “g[ot] her daughter on the

telephone.” Ware alleged that she complied with his request, but he nevertheless

“aggressively grabbed [her], twisted her arm and shoulder and placed her in

handcuffs,” which caused an injury to her shoulder. Officer Fall then removed the

handcuffs and left. Ware asserted that Officer Fall’s actions violated her Fourth

Amendment and Fourteenth Amendment rights in violation of 42 U.S.C. § 1983

because (1) Officer Fall did not have a warrant and did not have any authority to

enter and search her home; and (2) he lacked probable cause to arrest her, and he

used excessive force to execute the illegal arrest. 2 Ware also alleged that the City

of Atlanta was liable for Officer Fall’s actions under Georgia law because he acted

with actual malice, and that she was entitled to punitive damages based on his

malicious, reckless, and intentional conduct. The City of Atlanta and Officer Fall

removed the case to the United States District Court for the Northern District of

Georgia.

       Following discovery, the City of Atlanta and Officer Fall moved for

summary judgment. According to Officer Fall, he was dispatched to Ware’s home

in response to a 911 call by an employee of DFACS. DFACS had a court order for


       2
          The claims against Officer Fall in his official capacity were dismissed at the motion-to-
dismiss stage. None of the dismissed claims are the subject of this appeal, and, therefore, we
will not discuss them further.
                                                 3
         USCA11 Case: 20-12571       Date Filed: 06/24/2021    Page: 4 of 15



the removal of Ware’s minor grandson, D.J., from Ware’s home, and the DFACS

employee requested police assistance with executing the court order. Additionally,

Officer Fall stated that he “had information that the situation [might] involve

attempted kidnapping.” Officer Fall stated that “[a]t some point during the

interaction with Ware, [he] did inform [her] that the [DFACS] order existed.”

Officer Fall searched the premises in an attempt to locate the child but could not

find him. D.J. was with Ware’s daughter headed to South Carolina, and initially

Ware refused to call her daughter to request that she return home with D.J. Officer

Fall asserted that both he and the DFACS worker “kept asking” Ware to call her

daughter, and eventually “Ware purported to make a call to [her daughter] but

claimed that her phone died and the call could not be completed.” Officer Fall told

Ware that if she did not comply and contact her daughter, Ware “would be arrested

for interference with the lawful custody of a child.” Ware continued to not

comply, and Officer Fall began to place Ware under arrest. Officer Fall told Ware

to “give him her hands” and that he initiated the handcuffing process by taking

“her arm and pull[ing] it behind her back,” which was “the same technique” he

used with arrestees that are standing and not resisting. He stated that because she

was older and a female, he “actually used less force” than he normally would, and

when she “said something about her shoulder,” he ceased, let go of her arm, and

did not complete the handcuffing process. At that point, Ware complied and


                                          4
          USCA11 Case: 20-12571      Date Filed: 06/24/2021    Page: 5 of 15



contacted her daughter, and Officer Fall removed the handcuff on Ware’s one arm.

Ware did not request any medical attention during the encounter.

       Ware opposed the motion, asserting that because her version of the facts

differed significantly from that of Officer Fall, summary judgment was

inappropriate. Specifically, Ware agreed that Officer Fall was dispatched to

Ware’s home following a 911 call by a DFACS employee requesting officer

assistance. Ware asserted that the employee reported to 911 dispatch that she

needed “an officer, preferably a sheriff, [to] assist [her] with removing a child from

the home, we have a court order, and also allegations of kidnapping.” (second

alteration in original).

       However, according to Ware, upon arrival at her home, Officer Fall began

“aggressively” knocking on her door, and when she opened the door, he forced his

way into the home without her permission and began searching her home and

asking “where’s the child” without identifying himself, or mentioning a court order

or a warrant. When Officer Fall mentioned D.J. by name, Ware understood that he

was looking for her grandson, and she informed him that D.J. was with her adult

daughter and that they were headed to South Carolina. Ware attempted to show

Officer Fall a Georgia Safety Plan related to D.J. that was issued by DFACS that

permitted Ware to have custody of D.J., but Officer Fall would not listen. Ware

called her daughter several times to ask her to return with D.J., and, when she


                                          5
         USCA11 Case: 20-12571        Date Filed: 06/24/2021   Page: 6 of 15



finally got her on the phone, Ware’s phone died. Ware asserted that Officer Fall

became upset about the phone situation and her inability to reach her daughter, so

he “grabbed [her] arm . . . twisted [it] behind [her] back,” and placed a handcuff on

one of her arms. Ware told Officer Fall that he was hurting her arm, and Ware’s

niece, who was in the home, grabbed Officer Fall’s arm and told her she would not

let go until he let Ware go. Officer Fall then let Ware go, but he told her to “get

[her] daughter on [the] phone” or else she was going to jail. Ware then reached her

daughter on the phone and her daughter returned home with D.J. a few hours later

and DFACS took custody.

      In light of these facts, Ware maintained that (1) Officer Fall’s warrantless

entry into and search of her home without her consent violated her Fourth

Amendment rights; (2) Officer Fall’s arrest without probable cause or arguable

probable cause and his use of excessive force violated her Fourth Amendment

rights; (3) she was entitled to punitive damages; and (4) an issue of fact existed as

to whether Officer Fall acted with actual malice for purposes of whether the City

of Atlanta could be held vicariously liable for his actions.

      Upon review, the district court determined that, even under Ware’s version

of events, Officer Fall and the City of Atlanta were entitled to summary judgment

on all claims. With regard to Ware’s challenge to Officer’s Fall’s entry and search

of her home, the district court determined that Officer Fall did not violate the


                                           6
          USCA11 Case: 20-12571          Date Filed: 06/24/2021   Page: 7 of 15



Fourth Amendment because under Georgia law the DFACS order qualified as a

warrant, and Officer Fall was acting pursuant to that warrant. As to Ware’s

challenge to her arrest, the district court determined that Officer Fall was engaged

in a discretionary duty, and Ware failed to meet her burden of demonstrating that

Officer Fall violated a clearly established constitutional right at the time of the

alleged violation because she failed to provide supporting legal citations or

substantive analysis. Consequently, the district court determined that Officer Fall

was entitled to qualified immunity. And because the unlawful arrest allegation was

the premise for her excessive force allegation, Officer Fall was entitled to qualified

immunity on that allegation as well. Finally, the district court determined that

Ware’s claim for vicarious liability against the City of Atlanta lacked a legal basis,

and, regardless, she failed to establish that Officer Fall acted with actual malice.

This appeal followed.

                                   II.     Discussion

      “We review a district court’s grant of summary judgment de novo,” viewing

the evidence and drawing all reasonable inferences in the light most favorable to

the non-moving party. Crawford v. Carroll, 529 F.3d 961, 964 (11th Cir. 2008).

Summary judgment is appropriate when the “movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Crawford, 529 F.3d at 964


                                             7
           USCA11 Case: 20-12571      Date Filed: 06/24/2021   Page: 8 of 15



(“Summary judgment is appropriate if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.”). “The moving party bears the initial

burden of proving the absence of a genuine issue of material fact. The burden then

shifts to the nonmoving party, who is required to go beyond the pleadings to

establish that there is a genuine issue for trial.” Whitehead v. BBVA Compass

Bank, 979 F.3d 1327, 1328 (11th Cir. 2020) (quotations and citation omitted).

      “In order to prevail on a civil rights action under § 1983, a plaintiff must

show that he . . . was deprived of a federal right by a person acting under color of

state law.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

Ware argues that Officer Fall’s actions deprived her of her Fourth Amendment

rights in violation of § 1983. The Fourth Amendment provides that “[t]he right of

the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated . . . .” U.S. Const. amend.

IV. We address each of her § 1983 allegations and her related state law claim in

turn. We may affirm “on any ground supported by the record, regardless of the

basis for the initial decision.” Kroma Makeup EC, LLC v. Boldface Licensing +

Branding, Inc., 920 F.3d 704, 707 (11th Cir. 2019).

      A.     Officer Fall’s Entry and Search of Ware’s Home


                                          8
           USCA11 Case: 20-12571            Date Filed: 06/24/2021        Page: 9 of 15



       Ware argues that the custody transfer order merely authorized local law

enforcement to assist the legal custodian with retrieving D.J. from Ware’s home,

and Officer Fall exceeded the scope of that court order when he entered her home

without the DFACS employee and without Ware’s authorization to search for D.J. 3

       The Fourth Amendment prohibits an officer from entering a person’s home

without a warrant, absent exigent circumstances or the individual’s consent. See

Payton v. New York, 445 U.S. 573, 590 (1980). Under Georgia law “an order

issued by a court authorizing law enforcement officers to take physical custody of

a child” qualifies as a “warrant.” O.C.G.A. § 19-9-41(17). A custody

transfer/removal warrant effectively authorizes the seizure of a child by law

enforcement, which is analogous to an arrest warrant for an adult. See Torres v.

Madrid, 141 S. Ct. 989, 996 (2021) (explaining that “the arrest of a person is

quintessentially a seizure” (quotation omitted)). It is well-established under both

federal and Georgia law that where an officer possesses an arrest warrant, the

officer “is entitled to enter [the suspect’s home] and to search anywhere in the

[home] in which the [suspect] might be found.” State v. Wright, 419 S.E.2d 334,

337 (Ga. App. 1992) (quoting Maryland v. Buie, 494 U.S. 325, 332–33 (1990));



       3
         For the first time on appeal, Ware argues that Officer Fall violated the requirements for
executing a warrant because he failed to comply with the knock and announce rule. However,
we have “repeatedly held that an issue not raised in the district court and raised for the first time
in an appeal will not be considered by this [C]ourt.” Access Now, Inc. v. S.W. Airlines Co., 385
F.3d 1324, 1331 (11th Cir. 2004) (quotation omitted). Accordingly, we do not address this issue.
                                                 9
            USCA11 Case: 20-12571         Date Filed: 06/24/2021       Page: 10 of 15



see also Lee v. State, 820 S.E.2d 147, 154 (Ga. App. 2018) (same). There is no

dispute that the minor D.J., who was the subject of the custody transfer order,

resided at Ware’s home. Thus, Officer Fall’s entry and search of Ware’s home for

D.J. pursuant to the custody transfer order, which constituted a warrant under

Georgia law, was valid under the Fourth Amendment.4 See Wright, 419 S.E.2d at

337. Accordingly, Officer Fall the district court did not err in granting summary

judgment on this issue.

       B.      The Arrest

       Ware argues that her arrest was unlawful and violated the Fourth

Amendment because Officer Fall lacked probable cause, or arguable probable

cause, to arrest her.5 Relatedly, Ware argues that Officer Fall used excessive force




       4
          Because we conclude that Officer Fall’s entry and search of the home was
constitutional based on the warrant for removal of the minor child from the home, we do not
address Ware’s arguments that there is a genuine issue of material fact as to whether the alleged
kidnapping information was a basis for Officer Fall’s entry into the home.
       5
         Ware also argues that the arrest was “tainted” because Officer Fall had no right to be in
her home in the first place. We do not reach this argument because, as discussed previously, the
custody transfer/removal order constituted a warrant and authorized Officer Fall to go to Ware’s
home to seize the minor in question and to search the home for places where he might reasonably
be found.

                                                10
          USCA11 Case: 20-12571        Date Filed: 06/24/2021     Page: 11 of 15



when he “needlessly twisted” her arm behind her back in the process of attempting

to handcuff her.

        “Qualified immunity protects government officials performing discretionary

functions from suits in their individual capacities unless their conduct violates

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Gates v. Khokhar, 884 F.3d 1290, 1296 (11th Cir. 2018).

When asserting the affirmative defense of qualified immunity, a defendant must

first establish that he was acting within his discretionary authority when he

performed the allegedly unconstitutional acts at issue. Id. at 1297. Ware does not

dispute that Officer Fall was acting in his discretionary authority. Thus, the burden

shifted to her to show that Officer Fall (1) “violat[ed] a constitutional right,” and

(2) “the constitutional right at issue was clearly established at the time of the

alleged misconduct.” Id. Ware cannot establish the first prong and so our inquiry

ends.

        “An officer’s application of physical force to the body of a person for the

purpose of arresting [her] [is] itself an arrest . . . even if the person [does] not

yield.” Torres, 141 S. Ct. at 995 (quotation omitted). “[A] warrantless arrest

lacking probable cause violates the [Fourth Amendment].” Gates, 884 F.3d at

1297. However, the existence of actual probable cause, or arguable probable

cause, “at the time of arrest is an absolute bar to a subsequent constitutional


                                            11
         USCA11 Case: 20-12571        Date Filed: 06/24/2021     Page: 12 of 15



challenge to the arrest.” Id. at 1297–98 (quotation omitted). “Probable cause

exists where the facts within the collective knowledge of law enforcement

officials . . . are sufficient to cause a person of reasonable caution to believe that a

criminal offense has been or is being committed.” Id. at 1298 (quotation omitted).

Actual probable cause “requires only a probability or substantial chance of

criminal activity, not an actual showing of such activity.” Id. (quotation omitted).

Arguable probable cause exists when a reasonable officer “in the same

circumstances and possessing the same knowledge as the defendant could have

believed that probable cause existed to arrest.” Id. (alteration adopted) (quotation

omitted). “Whether an officer has probable or arguable probable cause . . .

depends on the elements of the alleged crime and the operative fact pattern.” Id.

(quotation omitted).

      Ware argues that Officer Fall lacked probable cause to arrest her. We

disagree. In Georgia, “[a] person commits the offense of interference with custody

when without lawful authority to do so, the person: (A) [k]nowingly or recklessly

takes or entices any child . . . away from the individual who has lawful custody of

such child . . . ; [or] (B) [k]nowingly harbors any child . . . who has absconded.”

See O.C.G.A. § 16-5-45(b)(1). Given the totality of the circumstances in this case

viewed in the light most favorable to Ware, Officer Fall at a minimum had

arguable probable cause to believe that Ware committed the offense of interference


                                           12
            USCA11 Case: 20-12571       Date Filed: 06/24/2021       Page: 13 of 15



with custody.6 Specifically, DFACS had a custody transfer order to remove D.J.

from the home, D.J. was not present in the home when Officer Fall arrived, and

Ware informed Officer Fall that D.J. was with her daughter on the way to South

Carolina. Ware admits that she made several attempts to reach her daughter on the

phone but was unable to do so, and, then when she did reach her, her phone died.

A reasonable officer facing the same circumstances and possessing the same

information could have believed that Ware committed the offense of interference

with custody and was stalling and assisting in keeping the child away from

DFACS. Thus, Officer Fall had at a minimum arguable probable cause to arrest

Ware.

        Relatedly, Ware argues that Officer Fall violated her Fourth Amendment

rights when he used excessive force and caused her physical injury by twisting her

arm behind her back when he illegally arrested her. The district court concluded

that her excessive force allegation necessarily failed because Officer Fall was

entitled to qualified immunity on the underlying illegal arrest claim. “Under this

Circuit’s law, . . . a claim that any force in an illegal stop or arrest is excessive is

subsumed in the illegal stop or arrest claim and is not a discrete excessive force

claim.” Jackson v. Sauls, 206 F.3d 1156, 1171 (11th Cir. 2000). On the other


        6
         Although the district court did not reach the probable cause question, as noted
previously, we may affirm on any ground supported by the record, regardless of the ground
relied on by the district court. Kroma Makeup, 920 F.3d at 707.
                                              13
           USCA11 Case: 20-12571      Date Filed: 06/24/2021    Page: 14 of 15



hand, “a claim for excessive force during a legal stop or arrest is a discrete claim.”

Id.

      Ware’s counseled complaint did not specify whether her excessive force

allegation was premised on her unlawful arrest claim or whether she was also

arguing that, even if the arrest was lawful, Officer Fall used excessive force.

However, in the response in opposition to the motion for summary judgment, Ware

cited to “unlawful arrest” principles and stated that because her “arrest was

illegal . . . any injury suffered as a result thereof is compensable.” Thus, it is clear

that her excessive force allegation was based on the illegality of her arrest, and it

therefore was “subsumed” in the false arrest claim itself and was not a separate,

“discrete excessive force claim.” Jackson, 206 F.3d at 1171. Accordingly, the

district court properly determined that, because Officer Fall was entitled to

qualified immunity on the unlawful arrest claim, Ware’s excessive force allegation

necessarily failed.

      C.      State Law Claim

      Ware states in her brief, without advancing any argument or citing to any

legal authority, that she has “set[] forth above a genuine issue of fact as to

[whether] Officer [Fall] acted with malice, a question to be posed to a jury.” This

statement appears to relate to her underlying claim that the City of Atlanta was

vicariously liable for Officer Fall’s actions because he acted with actual malice.


                                           14
           USCA11 Case: 20-12571          Date Filed: 06/24/2021       Page: 15 of 15



“We have long held that an appellant abandons a claim when he either makes only

passing references to it or raises it in a perfunctory manner without supporting

arguments or authority.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 683

(11th Cir. 2014). Although we liberally construe pro se briefs like Ware’s, a court

may not “serve as de facto counsel for a party” or “rewrite” a brief in order to

preserve a claim. GJR Invs., Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369

(11th Cir. 1998), overruled on other grounds as recognized in Randall v. Scott, 610

F.3d 701, 709 (11th Cir. 2010). Accordingly, we conclude that Ware abandoned

any challenge to the district court’s grant of summary judgment on her state law

claim. 7 Id.; see also Sapuppo, 739 F.3d at 683.

                                  III.        Conclusion

       Consequently, we affirm the district court’s order granting summary

judgment in favor of the defendants in this civil § 1983 action.

       AFFIRMED.




       7
          Even if Ware had not abandoned her state law claim, under Georgia law, a municipality
“shall not be liable for the torts of policemen or other officers engaged in the discharge of the
duties imposed on them by law.” O.C.G.A. § 36-33-3. Although in the district court
proceedings Ware cited to McClendon v. Harper, 826 S.E.2d 412 (Ga. Ct. App. 2019), for the
proposition that the City of Atlanta could be liable for Officer Fall’s actions if he acted with
actual malice, her reliance on that case is misplaced. McClendon was unique to liability for
MARTA officers and did not involve O.C.G.A. § 36-33-3 or municipalities. Id. at 419–20, 420
n.7. Accordingly, the district court did not err in entering summary judgment in favor of the City
of Atlanta on this issue.
                                               15